Case: 17-11183      Document: 00514584449         Page: 1    Date Filed: 08/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-11183
                                 Conference Calendar


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LARRY TAYLOR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CR-207-4


Before KING, ELROD, and WILLETT, Circuit Judges.

PER CURIAM: *
       The Federal Public Defender appointed to represent Larry Taylor has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Taylor has not filed a response.
       During the pendency of this appeal, Taylor completed the sentence
imposed upon revocation of his supervised release and is no longer in custody.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11183    Document: 00514584449    Page: 2   Date Filed: 08/03/2018


                                No. 17-11183

The district court did not impose an additional term of supervised release.
Accordingly, there is no case or controversy for this court to address.
See Spencer v. Kemna, 523 U.S. 1, 7 (1998); United States v. Lares-Meraz, 452
F.3d 352, 354-55 (5th Cir. 2006).
      The appeal is therefore DISMISSED AS MOOT, and counsel’s motion for
leave to withdraw is DENIED as unnecessary.




                                     2